                                United States District Court
                                          for the
                                Southern District of Florida

    Craig Salvani, Plaintiff,               )
                                            )
    v.                                      )
                                            ) Civil Action No. 17-24567-Civ-Scola
    Corizon Health, Inc., and others,       )
    Defendants.                             )
                                            )
                   Order on the Motions for Summary Judgment

       This action arises from the medical treatment the plaintiff, Craig Salvani,
received while he was an inmate in the custody of the Florida Department of
Corrections. Salvani brings 28 U.S.C. § 1983 claims against certain prison
medical care providers whose alleged deliberate indifference to his Eighth
Amendment rights resulted in the amputation of his legs. Specifically, Salvani
sues Corizon Health, Inc. (“Corizon”), Dr. Josue Jorge Caraballo, a physician
employed by Corizon, Stephanie G. Loznicka, a nurse employed by Corizon,
Wexford Health Sources, Inc. (“Wexford”), and Dr. Marta Castillo, a physician
employed by Wexford.1
   Now before the Court are three motions for summary judgment: Dr. Castillo’s
motion (ECF No. 117), Wexford’s motion (ECF No. 116), and Corizon, Dr.
Caraballo, and Loznicka’s motion (ECF No. 110). After reviewing the parties’
written submissions and exhibits, and the applicable law, the Court grants Dr.
Castillo’s motion (ECF No. 117), grants Wexford’s motion (ECF No. 116), and
grants in part and denies in part Dr. Caraballo, Loznicka, and Corizon’s motion
(ECF No. 111). Summary judgment is granted as to Corizon, and denied as to
Dr. Caraballo and Loznicka.
         1. Background

   Craig Salvani was an inmate in the custody of the Florida Department of
Corrections (“FDOC”) when he received the medical care giving rise to this suit.
(ECF No. 110 at ¶ 1.) He entered into FDOC custody on February 6, 2014.
Previously, he was incarcerated in the Lee County Jail from January 21, 2014 to
February 6, 2014. During his detention in the Lee County jail, he was involved
in an altercation with other inmates that injured his elbow and neck. Id.


1 Esther Mathurin, a nurse employed by Wexford, was dismissed from the case in Salvani’s
stipulation for dismissal. (ECF No. 84.)
    The South Florida Reception Center conducted Salvani’s initial intake
screening, where Wexford provided medical services to inmates. (ECF No. 91
¶¶4-6.) During his intake screening, Salvani disclosed that he was injured in the
jail during a fight. (ECF No. 110 at ¶ 2.) Wexford took blood and urine tests,
whose results were available on February 8, 2014. (Id. at ¶ 9.) The blood and
urine test results showed several abnormalities including high white blood cell
count and the presence of small amounts of blood in his urine. (ECF No. 91 at
¶¶10-11.)
    On February 8, 2014, Salvani again complained of neck and back pain, and
was seen by a Wexford nurse. He had a fever of 100.00 degrees but did not have
the “abnormal vital signs that would trigger further action.” (ECF No. 91 at ¶ 12.)
A temperature greater than 100.4 degrees would have required the doctor to be
notified. (ECF No. 137 at ¶ 12.) He was given ibuprofen for his neck pain. (ECF
No. 91 at ¶ 12.) Four days later, on February 12, 2014, a Wexford nurse
conducted his initial medical exam. (Id. at ¶ 12.) Salvani’s vital signs, his
temperature, pulse, blood pressure, and respirations, appeared within the
normal range. (ECF No. 91 at ¶ 14.) The nurse reviewed the blood and urine
results collected on February 6, 2014, and she ordered ibuprofen, flu vaccine, a
cervical spine x-ray, a repeat urine and blood test to be conducted in four weeks,
and a low bunk pass. (Id. at ¶¶ 16-17.) The cervical spine x-ray was completed
on that day. (Id. at ¶ 18.) On February 13, 2014, the radiologist noted that
“[i]ncidentally noted nodule in the left upper lobe…Please follow up with chest
radiographs.” (Id. at ¶ 19.) There is no indication in the record that follow up
chest radiographs were scheduled.
    Four additional days later, on February 17, 2014, Salvani was evaluated by
another Wexford nurse due to his complaint that he “started coughing green
mucus since Friday. [His] chest hurt when coughing. [He] feel[s] freezing.” (Id. at
¶¶ 20-21.) The nurse found that he had an elevated pulse at 120. Id. Salvani
alleges that he also complained that was “getting really sick,” and that he had
night sweats and was dehydrated. (ECF No. 137 at 21.) The medical staff also
noted the elevated white blood cell count and the abnormal urinalysis from
February 6, 2014. (Id. at ¶ 22.) The nurse notified Dr. Castillo of all of Salvani’s
symptoms at 2:20 on February 17, 2014, which was required because he had a
pulse higher than 110. (ECF No. 91 at ¶ 23.) The Wexford nurse gave Salvani
ibuprofen and cough syrup. (Id. at ¶¶ 24-25.) Wexford claims that he was
instructed to return if symptoms worsened. (Id.) Later that same day, Dr. Castillo
ordered a repeat urinalysis and an EKG. (Id. at ¶ 27.) The results of the urinalysis
were reported on February 18, 2019, which showed abnormal indicators similar
to the previous urinalysis. (Id. at ¶ 28.) Salvani alleges the EKG also showed he
had an abnormally high heartrate. (ECF Nos. 137 at ¶ 28, 90-1 at 31.) Dr.
Castillo never examined Salvani. (ECF No. 91 at ¶¶ 30-31.)
    On February 20, 2014, Salvani was moved from the South Florida Reception
Center to the Reception and Medical Center in Lake Butler, Florida. (ECF No.
110 at ¶ 6.) Loznicka conducted Salvani’s intake process. (ECF No. 134 at ¶ 9.)
Loznicka and Salvani have different versions of the events that occurred at
intake. On the one hand, Loznicka claims that the transfer summary only
indicated he was being treated for neck pain and dental problems. (ECF No. 110
at ¶ 9.) Although she did not take his temperature, all other vital signs were
within normal limits. Salvani did not complain, and she did not think that a
physician’s care was necessary. (Id.) According to Loznicka, she told Salvani he
could use a “sick call” or “declare a medical emergency” if necessary. (Id.) On the
other hand, Salvani claims that he was visibly very ill. (ECF No. 134 at ¶ 9.) He
told “anyone who would listen” that he had medical issues. (Id.) He alleges that
he requested medical care at intake, stating that he was “really sick” and that he
was “supposed to see a doctor,” but was threatened by unnamed individuals with
confinement. (Id. at ¶ 8.) Salvani claims that Loznicka reviewed his medical file
containing his previous blood and urinalysis reports, the EKG, and the x-ray, all
containing abnormal results. (Id. at ¶ 9.) Despite his complaints, his appearance,
and his medical reports, Loznicka merely stamped his transfer paperwork
without providing any treatment or requesting follow up examinations. (Id.)
    Corizon alleges that Salvani did not make any medical complaints between
his arrival and February 24, 2014 at 1:14 a.m. (Id. at ¶ 11.) Salvani alleges that
he complained during his intake and to a correctional officer. (ECF No. 134 at
¶11.) His complaints were ignored. (Id.) At 1:14 a.m. on February 24, 2014, he
was taken to the West Unit and seen by nurses who were unable to start an I.V.
(ECF No. 110 at ¶ 11.) He exhibited shortness of breath and was barely able to
speak. (Id.) Salvani claims that Dr. Caraballo was notified that Salvani was in
critical condition at 1:14 a.m. (ECF No. 134 at ¶ 11.) Corizon alleges that Dr.
Caraballo was notified at 2:30 a.m., and he ordered Salvani to be brought to him
for examination at that time. (Id.) The nurses told Dr. Caraballo that “Mr. Salvani
has low blood pressure” and that “he was incoherent,” but he does not remember
whether any other details were disclosed over the phone. (ECF No. 131-3 at 42.)
He did not immediately send Salvani directly to the hospital or otherwise provide
treatment. Id. Salvani was transported to the Main Unit, and he did not arrive
until 4:20 a.m. (ECF No. 110 ¶ 12.) According to Corizon, “[n]o one involved in
this case knows why this [delay] happened, and Dr. Caraballo remembers no
other time there was this type of delay by corrections officers.” (Id.)
    Dr. Caraballo evaluated Salvani at 4:20 a.m. (Id. at ¶ 13.) He found that
Salvani had low blood pressure and increased heart rate. (ECF No. 110 at ¶ 13.)
He ordered vancomycin and Levaquin because he suspected that Salvani may
have sepsis. He also ordered an x-ray, oxygen and blood tests. (Id.) He contacted
Memorial Hospital-Jacksonville to alert them that he was sending Salvani there.
(Id.) Memorial Hospital is much farther away than Shands Teaching Hospital, so
the EMS personnel took him to Shands instead. (ECF No. 134 at ¶ 13.) The
nursing staff failed to carry out Dr. Caraballo’s medication order, and Salvani
never received any medicine from Dr. Caraballo, Corizon, or any Corizon staff.
(ECF No. 110 at ¶ 14.) At 4:55 a.m., Dr. Caraballo ordered Salvani to be sent to
the hospital. (Id. at ¶ 13.) The nursing staff contacted FDOC staff, and FDOC
staff contacted EMS. EMS crew was notified of Salvani’s emergency at 5:29 a.m.
The crew arrived at 6:01 a.m. and left the prison at 6:15 a.m. Salvani did not
arrive at Shands hospital until 6:44 a.m. (Id. at ¶ 15.)
       At the hospital, the Plaintiff was diagnosed with a heart valve infection and
a septic infection. (Id. at ¶ 16.) As a result of the sepsis, the Plaintiff’s legs had
to be amputated. (Id. at ¶ 17.)
       Additionally, Salvani sets forth facts regarding the practices of Wexford
and Corizon. The Florida Correctional Medical Authority’s 2015 audit of
Corizon’s health care made several negative findings including that in 4 of 15
chronic illness clinic records baseline information was incomplete or missing and
that 3 of 15 endocrine clinic records demonstrated that abnormal labs were not
addressed timely. (ECF No. 134 at ¶ 2.) In a November 2017 assessment of the
South Florida Reception Center, Wexford was cited for several inadequate
practices. (ECF No. 136-2.) Dr. Carl Meier, the Corizon-employed medical
director of the RMC Hospital from 2014 to 2015, testified that he believed Corizon
and Wexford were “not providing direct acting antivirals to inmates with hepatitis
C solely to save money” and that it was “not providing hernia surgeries to inmates
with painful hernias in order to save money.” (Id. at ¶ 7.)
   2. Legal Standard

    “Summary judgment is such a lethal weapon, depriving a litigant of a trial on
the issue, caution must be used to ensure only those cases devoid of any need
for factual determinations are disposed of by summary judgment.” Tippens v.
Celotex Corp., 805 F.2d 949, 952–53 (11th Cir. 1986); see also Brunswick Corp.
v. Vineberg, 370 F.2d 605, 612 (5th Cir. 1967) (“[C]ourts must be mindful of [the]
aims and targets [of summary judgment] and beware of overkill in its use.”).
Thus, summary judgment is only proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. An issue of fact is “material” if it “might affect the
outcome of the suit under the governing law.” Furcron v. Mail Centers Plus, LLC,
843 F.3d 1295, 1303 (11th Cir. 2016) (internal citation omitted). “A material fact
is genuine if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Id. (internal citation and quotations omitted).
    The moving party bears the burden of proof to demonstrate the absence of a
genuine issue of material fact. Celotex, 477 U.S. at 323. All the evidence and
factual inferences reasonably drawn from the evidence must be viewed in the
light most favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398
U.S. 144, 157 (1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280
(11th Cir. 2004). “If more than one inference could be construed from the facts
by a reasonable fact finder, and that inference introduces a genuine issue of
material fact, then the district court should not grant summary judgment.”
Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990); see
also Tippens v. Celotex Corp., 805 F.2d at 952 (“The District Court . . . can only
grant summary judgment if everything in the record demonstrates that no
genuine issue of material fact exists.”) (internal citation, quotations, and ellipses
omitted). The Court will not weigh the evidence or make findings of fact. Id. at
249; Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003). Rather, the
Court’s role is limited to deciding whether there is sufficient evidence upon which
a reasonable juror could find for the nonmoving party. Id.
   3. Discussion

   Salvani asserts Eighth Amendment claims, alleging that the defendants were
deliberately indifferent to his serious medical need because his untreated
infection led to the amputation of his legs. The defendants now move for
summary judgment primarily arguing that the individual defendants were not
deliberately indifferent to Salvani’s medical needs and that Corizon and Wexford
did not have policies or practices that caused Salvani’s injuries. The Court
addresses each of the defendants’ arguments in turn.
   “It is well settled that the deliberate indifference to serious medical needs of
prisoners constitutes the unnecessary and wanton infliction of pain, proscribed
by the Eighth Amendment.” McElligott v. Foley, 182 F.3d 1248, 1254 (11th Cir.
1999). “To prevail on a deliberate indifference to serious medical need claim,
Plaintiffs must show: (1) a serious medical need; (2) the defendants’ deliberate
indifference to that need; and (3) causation between that indifference and the
plaintiff’s injury.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.
2009). “To establish deliberate indifference, the defendant must: (1) have
subjective knowledge of a risk of serious harm; (2) disregard the risk; and (3)
display conduct beyond mere negligence.” Shaw v. Allen, 701 F. App’x 891, 893
(11th Cir. 2017) (citation omitted). Thus, a plaintiff must show “that the
defendant was aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and actually disregarded that risk.” Id.
Deliberate indifference can include failing to provide medical treatment or delays
in providing medical treatment, “though the reason for the delay and the nature
of the medical need is relevant in determining what type of delay is
constitutionally intolerable.” Farrow v. West, 320 F.3d 1235, 1245 (11th Cir.
2003) (citing McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)).

   A. Dr. Castillo is entitled to summary judgment because Salvani did
      not present a serious medical need.
   Castillo argues that Mr. Salvani did not present with a serious medical need
while at the South Florida Reception Center, where Dr. Castillo was employed as
a doctor. (ECF No. 117 at 4.) The Court agrees, and therefore grants Dr. Castillo’s
motion for summary judgment (ECF No. 117).
   A serious medical need is “one that has been diagnosed by a physician as
mandating treatment of one that is so obvious that even a lay person would easily
recognize the necessity for a doctor’s attention.” Farrow v. West, 320 F.3d 1235,
1243 (11th Cir. 2003). “In either of these situations, the medical need must be
one that, if left unattended, poses a substantial risk of serious harm.” Id. Salvani
saw medical professionals several times while incarcerated at the South Florida
Reception Center, but they did not diagnose him with an infection. Moreover his
infection was not “so obvious that even a lay person would easily recognize the
necessity for a doctor’s attention” until after he was transferred on February 20,
2014.
   Before February 17, 2014, Salvani saw nurses several times, but Salvani did
not complain that he felt ill during these visits. He only complained that he had
neck pain from a prior altercation. On February 8 and February 12, Salvani
received ibuprofen from the nurses to treat his neck pain. Throughout his
incarceration, Salvani took several blood and urine tests. Although the results
were “abnormal” and it “could be an infection,” there was no clear diagnosis. The
results presented a “borderline” case rather than an acute emergency. (ECF No.
131-4 at 18-19.)
   On February 17, 2014, three days before he was transferred out of the South
Florida Reception Center, Salvani first complained that he was feeling ill.
Specifically, he complained that he “started coughing green mucus since Friday,”
that his “chest hurt when coughing,” and that he “feels freezing.” (ECF NO. 137
at ¶¶ 20-21.) He had an elevated pulse at 120. (Id.) At this point, the nurse
notified Dr. Castillo of Salvani’s symptoms, including the abnormal urinalysis
and blood test results. Salvani was provided treatment for his cough, and Dr.
Castillo ordered a follow up urinalysis and EKG. At this time, Salvani was
undiagnosed, and there was no serious medical need that any lay person would
easily recognize. Salvani was transferred two days later, on February 20, 2014,
before Dr. Castillo could have been deliberately indifferent.
       Salvani relies on Milton v. Turner in arguing that failing to treat an infection
is deliberate indifference to a serious medical need. 445 Fed. App’x 159, 164
(11th Cir. 2011). The comparison is inapposite because Milton’s injury was
obvious to any lay person. Milton’s infected hallux had swollen with pus to the
point that he could barely walk on it, and the skin on his inner thighs had
scraped off. Id. He was screaming and declaring that he was in intense pain. Id.
Here, the medical professionals were uncertain whether he had an infection, the
flu, or some other ailment. They proscribed him cough syrup and ibuprofen to
treat his symptoms. Moreover, a lay person would not easily recognize that
medical attention was needed because he did not have an obvious ailment. Even
if Dr. Castillo is guilty of negligence, her actions do not rise to the level of
deliberate indifference to a serious medical need. See Waldrop v. Evans, 871 F.2d
1030, 1033 (11th Cir. 1989) (“Mere medical malpractice, however, does not
constitute deliberate indifference[, n]or does a simple difference in medical
opinion.”); Leonard v. Dep’t of Corrs. Fla., 232 F. App’x 892, 894 (11th Cir. 2007)
(A defendant’s response must be “poor enough to constitute an unnecessary and
wanton infliction of pain, and not merely accidental inadequacy, negligence in
diagnosis or treatment, or even medical malpractice actionable under state
law.”).

   B. Accepting Salvani’s factual account, a jury is entitled find that
      Loznicka acted with deliberate indifference to Salvani’s serious
      medical need.
   A jury believing Salvani’s account over Loznicka’s account of his intake
procedure would be entitled to find that she was deliberately indifferent to
Salvani’s serious medical need. It is undisputed that nurse Loznicka conducted
Salvani’s intake procedure when he arrived at the Reception and Medical Center
in Lake Butler, Florida on Feburary 20, 2019. The rest of the two accounts are
very different and contain many disputes of fact. Thus, the Court denies the
defendants’ motion for summary judgment (ECF No. 111) with respect to
Loznicka.
   As stated above, a plaintiff alleging deliberate indifference must show (1) a
serious medical need; (2) the defendants’ deliberate indifference to that need;
and (3) causation between that indifference and the plaintiff’s injury.” There are
significant disputes of fact regarding elements (1) and (2). A medical need is
serious if it is diagnosed or “obvious to a lay person that medical attention is
needed.” Salvani’s account supports that his medical need was serious because
it was obvious. Moreover, his account supports his allegation that she was
deliberately indifferent because she was subjectively aware of his serious need
and she disregarded the risks by failing to schedule a follow up appointment or
administer treatment. Salvani says that during at his intake, he was visibly ill.
He requested medical care at intake, stating that he “was really sick” and that
he “was supposed to see a doctor,” “but was threatened with confinement.” (ECF
Nos. 134 at ¶ 8; 131-7 at 15.) Loznicka reviewed his medical records containing
reports of his numerous complaints, the blood and urinalysis reports, the EKG,
and the x-ray—all containing abnormal results. (Id.) Despite his complaints, his
appearance, and the atypical contents of his medical file, Loznicka stamped his
transfer paperwork without providing any treatment or requesting a follow up
examination. (Id. at ¶ 9.) These delays in providing necessary diagnostic care or
medical treatment for non-medical reasons may be sufficient for a jury to find
that Loznicka violated Salvani’s Eighth Amendment rights. See Fischer v. Federal
Bureau of Prisons, 349 Fed. App’x 372, 374 (11th Cir. 2009) (delay in providing
diagnostic care can constitute deliberate indifference); McElligott v. Foley, 182
F.3d 1248, 1257 (11th Cir. 1999) (genuine dispute of material fact regarding
whether physician and nurse were deliberately indifferent to a serious medical
need for further diagnosis due to repeated complaints of severe stomach pain).
    On the other hand, Loznicka says that the transfer summary only indicated
he was being treated for neck pain and dental problems. (ECF No. 110 at ¶ 8.)
All of his vital signs were normal. Salvani did not complain or disclose any
previous medical issue to her. (Id. at ¶ 9.) She did not think that a physician’s
care was necessary, and she told Salvani he could use a sick call or declare a
medical emergency if he needed care. (Id.) The two accounts present a number
of factual material questions and credibility determinations that are appropriate
for resolution by the finder of fact. If the jury accepts Salvani’s version, it could
find that Loznicka acted with deliberate indifference to his severe medical need.
   C. There is sufficient evidence for a jury to decide that Dr. Caraballo
      acted with deliberate indifference.

   Salvani has cited sufficient evidence to avoid summary judgment with regards
to Dr. Caraballo. Therefore, the Court denies the defendants’ motion for
summary judgment (ECF No. 111) with respect to Dr. Caraballo.
   There are material disputes of fact regarding whether Dr. Caraballo acted with
deliberate indifference to Salvani’s medical need. Dr. Caraballo was alerted at
either 1:14 a.m. (according to Salvani) or 2:30 a.m. (according to Dr. Caraballo)
that Salvani had been examined by the nurses, that he was short of breath and
unable to speak clearly, and that he had low blood pressure. (ECF No. 131-3 at
40.) Rather than order him to be immediately rushed to the hospital, he
requested that Salvani be transferred to the main unit, so that he could examine
Salvani. Due to a series of delays, Salvani did not leave for the hospital until 6:15
a.m. (ECF No. 110 at ¶ 15.) A jury could find that Dr. Caraballo was deliberately
indifferent to Salvani’s need based on this four-or-five-hour delay. “Even where
medical care is ultimately provided, a prison official may nonetheless act with
deliberate indifference by delaying the treatment of serious medical needs, even
for a period of hours, though the reason for the delay and the nature of the
medical need is relevant in determining what type of delay is constitutionally
intolerable.” Farrow v. West, 320 F.3d 1235, 1246 (11th Cir. 2003).
    It is undisputed that the nature of Salvani’s medical need was very urgent by
the time that Dr. Caraballo was notified. Dr. Caraballo acknowledges that septic
shock needs to be addressed “as soon as possible.” (ECF No. 131-3 at 49.)
Exactly what Dr. Caraballo was told over the phone by the nurses and how aware
he was of the severity Salvani’s condition is unclear because Dr. Caraballo says
he has no independent recollection of these events and is relying only on medical
records. (ECF No. 131-3 at 18.) He testified that he was told “Mr. Salvani has low
blood pressure” and that “he was incoherent.” (ECF No. 131-3 at 40.) But he
does not remember if he was told anything else about Salvani’s condition. (Id. at
41.) Based on the facts in the record, the jury could conclude that Dr. Caraballo
had a subjective awareness of Salvani’s urgent need for medical attention.
    “[A] defendant who delays necessary treatment for non-medical reasons may
exhibit deliberate indifference.” Id. There is no record evidence that the delay in
getting Salvani to the hospital was for a medical reason. Dr. Caraballo’s
testimony shows that he insisted on evaluating Salvani before sending him to
the hospital “because it was protocol.” (ECF No. 131-3 at 42.) In his deposition,
he said that he would have made a decision over the phone to send a person to
the hospital without seeing them if the patient is “crashing” and has “no vital
signs.” (ECF No. 131-3 at 45.) He says that he brought Salvani to the main unit
for assessment and evaluation rather than taken to the hospital because “he had
vital signs. He was alive.” (Id. at 45.) Considering the nature of the medical need
and the reasons for the delay, a jury could decide that Dr. Caraballo was
deliberately indifferent to Salvani’s urgent medical needs. See Davies v. Israel,
342 F. Supp. 3d 1302, 1308 (S.D. Fla. 2018) (Moore, J.) (tending to plaintiff while
he was unconscious rather facilitating plaintiff’s “immediate emergency transfer
to a hospital by, for example, calling 911” may constitute deliberate indifference).
   D. Wexford and Corizon (the “corporate defendants”)

   The corporate defendants argue that Salvani fails to adequately identify any
policy or practice that caused his injuries. Salvani counters that Wexford and
Corizon have policies of prioritizing costs over medical. The Court agrees with
the corporate defendants that the undisputed facts support summary judgment,
and thus it grants the Wexford’s motion for summary judgment (ECF No. 116)
and grants Corizon, Dr. Caraballo, and Loznicka’s motion as to Corizon only
(ECF No. 111).
       Private companies like the Corporate Defendants, while not government
entities, may be liable under section 1983 in the performance of “a function
which is traditionally the exclusive prerogative of the state.” Kimbrough v. Corizon
Health, Inc., No. 4:17cv249, 2018 WL 3672761, at *6 (N.D. Fla. June 29, 2018)
(quoting Ancata v. Prison Health Servs., 769 F.2d 703 (11th Cir. 1985)). Yet,
respondent superior or vicarious liability is not a basis for recovery on such
claims, and a plaintiff must prove a “policy or custom” led to the violation of his
or her constitutional right. Id.; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
(1978). So where, as here, a prison inmate brings claims against prison officials
for deliberate indifference to the need for medical care, that plaintiff must
plausibly allege: “(1) that his constitutional rights were violated; (2) that the
municipality had a custom or policy that constituted deliberate indifference to
that constitutional right; and (3) that the policy or custom caused the violation.”
Fisher v. Miami-Dade Cty., 114 F. Supp. 3d 1247, 1252 (S.D. Fla. 2015) (Huck,
J.) (quoting McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)).
       Salvani argues that the corporate defendants have policies of prioritizing
costs over medical need when determining if, and what kind, of medical care
would be provided, and thus they should be held liable for his injuries. As
evidence, he cites to the deposition testimony from a different litigation of Dr.
Carl Maier, the medical director of the hospital at the Reception and Medical
Center from 2014-2015. (ECF No. 139 at 10.) He testified that prisoners were
not treated for hepatitis C and hernias because of the cost. (ECF No. 136-21.) He
also stated that Wexford and Corizon were “regularly and repeatedly failing to
meet the majority of those criteria which we had agreed.” Id.
       This evidence is insufficient to defeat summary judgment. First, Salvani
has not provided sufficient evidence to show that the corporate defendants have
a policy and practice of prioritizing cutting costs over delivering quality medical
treatment. “In order for a plaintiff to demonstrate a policy or custom, it is
generally necessary to show a persistent and wide-spread practice.” McDowell v.
Brown, 392 F.3d 1283, 1292 (11th Cir. 2004). Although Dr. Maier’s testimony
regarding Hepatitis C and hernia surgeries is alarming, it does not establish that
the corporate defendants had a “wide-spread” or “persistent” practice of
prioritizing cutting costs over administering treatments. It is only one doctor’s
testimony regarding two treatments, and neither treatment is at issue in this
case.
       Second, even assuming that Salvani could establish that the corporate
defendants have adopted this practice, there is no record evidence that it caused
Salvani’s sepsis. In order to be held liable, the corporate defendants’ policies
must be “the moving force” behind Salvani’s injury. McDowell v. Brown, 392 F.3d
1283, 1292 (11th Cir. 2004). There is no evidence that employees were instructed
not to administer antibiotics or call an ambulance because they are too costly.
The only evidence that this policy caused Salvani’s injuries is the common-sense
inference that a medical provider spending more money may likely lead to the
availability of higher quality medical treatment for all prisoners, including
Salvani. That his injury may have been less likely if the corporate defendants
adopted a different policy is insufficient to show causation. See McDowell v.
Brown, 392 F.3d 1283, 1292 (11th Cir. 2004) (“While it may be true that the
Board’s budget decision would make a violation of his constitutional rights more
likely, that alone cannot give rise to an inference that a policy maker’s failure to
scrutinize the budget produced a specific constitutional allegation.”).
   4. Conclusion

       In sum, after reviewing the parties’ written submissions and exhibits, and
the applicable law, the Court grants in part and denies in part Dr. Caraballo,
Loznicka, and Corizon’s motion for summary judgment (ECF No. 111). Summary
judgment is granted as to Corizon, and denied as to Dr. Caraballo and Loznicka.
       Dr. Castillo’s motion for summary judgment (ECF No. 117) is granted in
its entirety.
       Wexford’s motion for summary judgment (ECF No. 116) is also granted in
its entirety.
       Done and ordered in chambers in Miami, Florida, on September 16, 2019.




                                             Robert N. Scola, Jr.
                                             United States District Judge
